                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT WINCHESTER

  UNITED STATES OF AMERICA                               )
                                                         )      Case No. 4:20-cr-022-TRM-SKL-07
  v.                                                     )
                                                         )
  DANNY JACOBS                                           )

                                    REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636(b), I conducted a plea hearing in this case on May 12, 2021.

  At the hearing, defendant moved to withdraw his not guilty plea to Count Four of the twelve-count

  Indictment and entered a plea of guilty to Count Four of the Indictment, in exchange for the

  undertakings made by the government in the written plea agreement. On the basis of the record

  made at the hearing, I find the defendant is fully capable and competent to enter an informed plea;

  the plea is made knowingly and with full understanding of each of the rights waived by defendant;

  the plea is made voluntarily and free from any force, threats, or promises, apart from the promises

  in the plea agreement; the defendant understands the nature of the charge and penalties provided

  by law; and the plea has a sufficient basis in fact.

         Therefore, I RECOMMEND defendant’s motion to withdraw his not guilty plea to Count

  Four of the Indictment be granted, his plea of guilty to Count Four of the Indictment be accepted,

  the Court adjudicate defendant guilty of the charges set forth in Count Four of the Indictment, and

  a decision on whether to accept the plea agreement be deferred until sentencing. I further

  RECOMMEND defendant remain in custody until sentencing in this matter or further court

  proceedings. Acceptance of the plea, adjudication of guilt, acceptance of the plea agreement, and

  imposition of sentence are specifically reserved for the district judge.

                                                 s/   Susan K. Lee
                                                 SUSAN K. LEE
                                                 UNITED STATES MAGISTRATE JUDGE


Case 4:20-cr-00022-TRM-SKL Document 179 Filed 05/19/21 Page 1 of 2 PageID #: 538
                                        NOTICE TO PARTIES

          You have the right to de novo review of the foregoing findings by the district judge. Any
  application for review must be in writing, must specify the portions of the findings or proceedings
  objected to, and must be filed and served no later than fourteen days after the plea hearing.
  Failure to file objections within fourteen days constitutes a waiver of any further right to challenge
  the plea of guilty in this matter. See 28 U.S.C. §636(b).




                                                    2


Case 4:20-cr-00022-TRM-SKL Document 179 Filed 05/19/21 Page 2 of 2 PageID #: 539
